Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 5/20/2022.

The application has been amended as follows: 
Claim 5 (Currently Amended): The chain tool as claimed in claim 3, comprising:


Allowance
Claims 2-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 3 and 7, the prior art of record  Wipperman, is generally consistent with the claim limitations as described in the previous Office Action. Wipperman discusses a chain tool which converts a straight rotational force to a force going in a different direction utilizing an arcuate pressing member.  Wipperman fails to disclose “wherein a pivotal axis passes through an end of a rocker arm opposite to the pressing member, and wherein a fastener extends through a hole in the end of the rocker arm and is in threading connection with the back board.”  Due to the fact that the pivot point of Wipperman is located to the side of the back board but not on the opposite end of the pressing member.  Wipperman further fails to disclose “wherein the back board includes a side facing the receiving portion and having a sliding groove wherein the sliding seat is disposed in the sliding groove, wherein the sliding groove and the sliding seat are arcuate, and wherein the pressing member protrudes beyond the sliding groove.”  Wipperman does not have a sliding groove and sliding seat that are arcuate and disposed in each other.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723